Exhibit 10.1
SHORT TERM LOAN AGREEMENT
     THIS SHORT TERM LOAN AGREEMENT, dated as of April 17, 2009 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and between THE TALBOTS, INC., a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Borrower”), and
THE NORINCHUKIN BANK, a Japanese banking institution, acting through its New
York Branch (the “Lender”).
     WHEREAS, the Borrower has asked the Lender to extend credit to the
Borrower, and the Lender then agreed to extend such credit, consisting of the
Term Loan (as defined below) in the principal amount of $28,000,000, subject to
the terms and conditions set forth herein;
     WHEREAS, the proceeds of the Term Loan shall be used for general corporate
and other working capital purposes of the Borrower and to pay fees and expenses
related to this Loan Agreement; and
     WHEREAS, the Lender is willing to extend such credit to the Borrower,
subject to the terms and conditions hereinafter set forth.
     NOW, THEREFORE, the Borrower and the Lender hereby agree as follows:
          1. Definitions. (a) As used in this Loan Agreement, unless otherwise
defined herein, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
     “Aeon Secured Loan Agreement” means the Secured Revolving Loan Agreement,
dated as of April 10, 2009, among the Borrower and Aeon Co., Ltd., pursuant to
which (i) certain of the Borrower’s subsidiaries (collectively, the
“Guarantors”) will grant a guarantee for the benefit of Aeon Co., Ltd. and
(ii) the obligations of the Borrower and the Guarantors thereunder will be
secured by liens on certain of their now owned or hereafter acquired accounts
receivables (together with rights in any merchandise or goods which any of the
same may represent and rights, security, instruments, chattel paper and
guaranties with respect thereto), real property and fixtures, and assets related
thereto (including without limitation related deposit accounts, insurance,
general intangibles and investment property, books, documents and records) and
proceeds thereof, in each case as may be determined by the Borrower and Aeon
Co., Ltd. (collectively, the “Collateral”)
     “Affiliate” shall mean, as to any Person, any corporation or other entity
that, directly or indirectly, controls, is controlled by or is under common
control with such Person. For purposes of this definition, the term “control”
(including “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 10% or
more of the voting stock of such Person or to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting stock, by contract or otherwise.
     “Base Rate” shall mean the rate, as determined solely by the Lender, equal
to the cost of funds of the Lender on a monthly basis from time to time.

1



--------------------------------------------------------------------------------



 



     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Borrower” is defined in the preamble of this Loan Agreement.
     “Borrowing Date” shall mean the date on which the Lender makes the Term
Loan to the Borrower.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks are required or authorized to be closed in New
York, New York.
     “Capital Stock” shall mean (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person, in each case including any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
     “Capitalized Lease Obligations” shall mean obligations for the payment of
rent for any real or personal property under leases or agreements to lease that,
in accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
     “Closing Date” shall mean April 17, 2009 or such other date on which the
conditions precedent set forth in Section 5 hereof have been satisfied in full
or waived in accordance with the terms hereof; provided, however, in no event
shall the Lender have any obligation to make the Term Loan after April 20, 2009.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations and published interpretations thereof.
     “Collateral” is defined in the definition of “Aeon Secured Loan Agreement”.
     “Default” shall mean any event or circumstance that with the giving of
notice, the lapse of time or both would constitute an Event of Default.
     “Default Rate” is defined in Section 2.5 hereof.
     “Disposition” shall mean any transaction, or series of related
transactions, pursuant to which any Person or any of its Subsidiaries sells,
assigns, transfers or otherwise disposes of any property or assets (whether now
owned or hereafter acquired) to any other Person, in each case, whether or not
the consideration therefor consists of cash, securities or other assets owned by
the acquiring Person, excluding any sales of Inventory in the ordinary course of
business on ordinary business terms.
     “Dollars” and the symbol “$” shall mean lawful money of the United States
of America.
     “Environmental Action” shall mean any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any governmental
agency, department, bureau, office or other authority, or any third party
involving violations of Environmental Laws or releases of Hazardous Materials
(i) from any assets, properties or businesses of the Borrower or any of its
Subsidiaries or any predecessor in interest; (ii) from adjoining properties or
businesses; or (iii) from or onto any

2



--------------------------------------------------------------------------------



 



facilities which received Hazardous Materials generated by the Borrower or any
of its Subsidiaries or any predecessor in interest,
     “Environmental Law” shall mean any present or future statute, ordinance,
rule, regulation, order, judgment, decree, permit, license or other binding
determination of any Governmental Authority imposing liability or establishing
standards of conduct for protection of the environment as the same may be
amended or supplemented from time to time.
     “Environmental Liabilities and Costs” shall mean all liabilities, monetary
obligations, remedial actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions and interest
incurred as a result of (i) any claim or demand by any Governmental Authority or
any third party, and which relate to any environmental condition or a release of
Hazardous Materials or (ii) any breach by the Borrower or any of its
Subsidiaries of any Environmental Law.
     “Environmental Lien” shall mean any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
(or that could reasonably be expected to result in Withdrawal Liability) or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
     “Event of Default” is defined in Section 6 hereof.
     “Excluded Taxes” means, (i) any Taxes imposed on the recipient’s overall
net income, or franchise or other taxes imposed in lieu of Taxes on overall net
income (however denominated), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located (or, in the case of the Lender, in which its

3



--------------------------------------------------------------------------------



 



applicable lending office is located) or otherwise as a result of a present or
former connection between the recipient and the jurisdiction imposing such Tax,
other than a connection arising from such recipient having executed, received a
payment under or enforced this agreement and (ii) any branch profits taxes
imposed by the United States; it being understood, for the avoidance of doubt,
that Excluded Taxes shall not include any withholding tax, including, without
limitation, a withholding tax imposed by the United States on payments to a
non-US, person who is not otherwise subject to tax in the United States on a net
income basis.
     “Fair Market Value” shall mean, with respect to any asset or property, the
price which could be negotiated in an arm’s length, free market transaction, for
cash, between a willing seller and a willing and able buyer, neither of whom is
under undue pressure or compulsion to complete the transaction. Fair Market
Value will be determined in good faith by the Borrower, and, upon the Lender’s
request, shall be evidenced by a certificate (together with supporting
calculation) of the Borrower to the Lender.
     “FAX” is defined in Section 8.6 hereof.
     “GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any department, commission, board,
bureau, instrumentality, agency or other entity exercising legislative, judicial
regulatory or administrative functions of or pertaining to government.
     “Hazardous Materials” shall mean (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminate under any Environmental Law.
     “Hedging Agreements” shall mean any interest rate, commodity or equity
swap, cap, floor or forward rate agreement or collar arrangements, interest rate
future or option contracts, currency swap agreements, currency future or option
contracts and other similar agreements or arrangements designed to protect
against fluctuations in interest rates or currency, commodity or equity values,
and any confirmation executed in connection with any such agreement or
arrangement.
     “Indebtedness” shall mean with respect to any Person, without duplication,
(i) all indebtedness of such Person for borrowed money, (ii) all obligations of
such Person for the deferred purchase price of assets or services acquired by
such Person which, in accordance with GAAP, would be shown on the liability side
of the balance sheet of such Person, (iii) all obligations of such Person under
or evidenced by bonds, debentures, notes or other similar instruments or upon
which interest payments are customarily made, (iv) all obligations and
liabilities, contingent or otherwise, of such Person in respect of letters of
credit, acceptances and similar facilities, including, without duplication, all
drafts drawn thereunder, (v) all obligations of the kind referred to in clauses
(i) through (iv) and (vi) through (viii) of this definition secured by any Lien
on any property owned by such Person whether or not owing by such Person and
even though such Person has not assumed or become liable for payment thereof,
(vi) all Capitalized Lease Obligations of such Person, (vii) all obligations and
liabilities of such Person created or arising

4



--------------------------------------------------------------------------------



 



under any conditional sales or other title retention agreement with respect to
property used and/or acquired by such Person, even though the rights and
remedies of the lessor, seller and/or lender thereunder are limited to
repossession or sale of such property, or agreements to pay a specified purchase
price for goods or services whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (viii) solely for purposes of
Section 6.1(e) hereof, contingent obligations of such Person under any Hedging
Agreements, as calculated in accordance with accepted practice, (ix) all
obligations referred to in clauses (i) through (viii) of this definition of
another Person (a) guaranteed directly or indirectly in any manner by such
Person or (b) secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
any property owned by such Person; provided, however, that the term Indebtedness
shall not include (y) trade payables (including trade letters of credit issued
for the account of such Person in the ordinary course of its business, but
excluding drafts drawn thereunder or any reimbursement obligations in respect
thereof) or accrued expenses, in each case arising in the ordinary course of
business and not more than 60 days delinquent or (z) gift cards and other
customer liabilities arising in the ordinary course of business of such Person.
The Indebtedness of any Person shall include the Indebtedness of any partnership
of or joint venture in which such Person is a general partner or joint venturer.
     “Interest Rate” shall mean Base Rate plus 100.0 bp.
     “Interest Period” shall mean (a) the initial period commencing on the
Borrowing Date and ending on the last day in the calendar month in which the
Borrowing Date has occurred, and (b) thereafter, each period commencing on the
first day of the immediately succeeding calendar month and ending on the last
day in the same calendar month; provided, however, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day, unless such Business Day falls
in another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, and (ii) no Interest Period shall end after
the Maturity Date and any Interest Period which would, but for this clause, end
after the Maturity Date shall instead end on the Maturity Date.
     “JJGI” shall mean J. Jill Group, Inc., a Delaware corporation.
     “Lender” is defined in the preamble of this Loan Agreement.
     “Lien” shall mean any mortgage, deed of trust, pledge, lien (statutory or
otherwise), security interest, charge or other encumbrance or security or
preferential arrangement of any nature whatsoever.
     “Loan Account” is defined in Section 2.8 hereof.
     “Loan Documents” shall mean each of this Loan Agreement, the Note and each
other document, instrument and agreement executed and delivered pursuant to or
in connection herewith or therewith, as the same may be amended, supplemented or
otherwise modified from time to time.
     “Material Adverse Effect” shall mean a material adverse effect on any of
(a) the operations, business, assets, properties, or condition (financial or
otherwise) of the Borrower, (b) the ability of the Borrower to perform any of
its obligations hereunder, under the Note or under any other Loan Document to
which it is a party and (c) the legality, validity or enforceability of this
Loan

5



--------------------------------------------------------------------------------



 



Agreement, the Note or any other Loan Document; provided, however, that the
proposed sale of JJGI shall not be considered as a Material Adverse Effect to
the operation of the Borrower.
     “Maturity Date” shall mean the earlier of (i) December 29, 2009, or, if
such day is not a Business Day, the immediately preceding Business Day and
(ii) such earlier date on which the Term Loan becomes due and payable (whether
at stated maturity, by mandatory prepayment, by acceleration or otherwise) in
accordance with the terms hereof.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “New Lending Office” is defined in Section 7.2(g) hereof.
     “Non-Cash Pay Preferred Stock” shall mean preferred Capital Stock of the
Borrower that (a) is not required to be prepaid, redeemed, repurchased or
defeased, in whole or in part, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof, and
which do not require any payment of cash dividends or distributions, in each
case prior to the date that is six months after the Maturity Date and (b) is not
exchangeable or convertible into Indebtedness of the Borrower or any Subsidiary
or any preferred stock or other Capital Stock (other than common equity of the
Borrower or other Non-Cash Pay Preferred Stock).
     “Non-US Lender” is defined in Section 7.2(f) hereof.
     “Note” shall mean a promissory note of the Borrower evidencing the Term
Loan, payable to the order of the Lender, substantially in the form of Exhibit A
hereto, as the same may be amended, supplemented and otherwise modified from
time to time, or any substitute therefor.
     “Operating Lease Obligations” shall mean all obligations for the payment of
rent for any real or personal property under leases or agreements to lease,
other than Capitalized Lease Obligations.
     “Other Taxes” is defined in Section 7.2(b) hereof.
     “Parent” shall mean AEON (U.S.A.), Inc.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Indebtedness” shall mean:
     (a) any Indebtedness owing to the Lender under this Loan Agreement and the
other Loan Documents;
     (b) any other Indebtedness listed on Schedule 4.1(s) (including
Indebtedness under lines of credit and other credit facilities described on such
Schedule, as in effect on the date hereof), and the extension of maturity,
refinancing or modification of the terms thereof; provided, however, that after
giving effect to such extension, refinancing or modification, the amount of such
Indebtedness is not greater than the amount of Indebtedness outstanding
immediately prior to such extension, refinancing or modification;
     (c) Indebtedness evidenced by Capitalized Lease Obligations entered into in
order to finance Capital Expenditures made by the Borrower in accordance with
the provisions of this Loan Agreement, which Indebtedness, when aggregated with
the principal amount of all Indebtedness

6



--------------------------------------------------------------------------------



 



incurred under this clause (c) and clause (d) of this definition, does not
exceed $100,000,000 at any time outstanding;
     (d) Indebtedness permitted by clause (d) of the definition of “Permitted
Liens”;
     (e) Indebtedness permitted under Section 4.1(s) hereof;
     (f) Subordinated Debt; and
     (g) unsecured Indebtedness not otherwise permitted hereunder.
     “Permitted Investments” shall mean (a) marketable direct obligations issued
or unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; repurchase agreements having maturities of not more
than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000; and
(f) tax exempt securities rated A or better by Moody’s or A+ or better by
Standard & Poor’s maturing within six months from the date of acquisition
thereof.
     “Permitted Liens” shall mean:
     (a) Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 4.1(i) hereof;
     (b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;
     (c) Liens described on Schedule 4.1(r) hereof, but not the extension of
coverage thereof to other property or the extension of maturity, refinancing or
other modification of the terms thereof or the increase of the Indebtedness
secured thereby;
     (d) (i) purchase money Liens on equipment acquired or held by the Borrower
or any, of its Subsidiaries in the ordinary course of its business to secure the
purchase price of such equipment or Indebtedness incurred solely for the purpose
of financing the acquisition of such equipment or (ii) Liens existing on such
equipment at the time of its acquisition; provided, however, that (A) no such
Lien shall extend to or cover any other property of the Borrower or any of its
Subsidiaries, (B) the principal amount of the Indebtedness secured by any such
Lien shall not exceed the lesser of 90% of the fair market value or the cost of
the property so held or acquired and (C) the aggregate principal amount of
Indebtedness secured by any or all such Liens shall not exceed at any one time
outstanding $100,000,000;

7



--------------------------------------------------------------------------------



 



     (e) deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations, (iii) obligations on surety or appeal bonds, but only to the extent
such deposits or pledges are incurred or otherwise arise in the ordinary course
of business and secure obligations not past due, or (iv) letters of credit or
other extensions of credit extended for any of the foregoing purposes;
     (f) easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by the Borrower or any of its Subsidiaries in the normal
conduct of such Person’s business;
     (g) Liens securing Indebtedness permitted by subsection (c) of the
definition of Permitted Indebtedness;
     (h) Liens securing obligations of the Borrower under the Aeon Secured Loan
Agreement; and
     (i) Liens necessary or desirable to consummate of the Securitization
Transactions.
     “Person” shall mean a natural person, corporation, partnership, limited
liability company or partnership, association, joint-stock company, trust,
unincorporated organization, joint venture, Governmental Authority or other
entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such Plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Release” shall mean any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the outdoor or indoor environment.
     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any shares of any class
of Capital Stock of the Borrower or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower.
     “Securitization Transactions” means the one or more securitizations or
other transactions (whether in the form of a sale (with or without recourse), a
secured financing or other structured finance transaction) by the Borrower and
the Guarantors with Aeon Co., Ltd. and/or other third parties with respect to
all or a portion of the Collateral in part to repay in full the Aeon Secured
Loan Agreement, as determined by the Borrower and Aeon Co., Ltd.
     “Solvent” shall mean, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is not less than
the total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts

8



--------------------------------------------------------------------------------



 



and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, and (e) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute
unreasonably small capital.
     “Subordinated Debt” shall mean any Indebtedness of the Borrower that
(i) does not mature prior to the date that is six months after the Maturity
Date, (ii) is not required to be repaid, prepaid, redeemed, amortized,
repurchased or defeased, in whole or in part, prior to the date that is six
months after the Maturity Date (other than (x) pursuant to an acceleration of
the obligations thereunder by the lenders party thereto following an event of
default and (y) pursuant to customary asset sale or change in control provisions
requiring redemption or repurchase thereof, in each case only if and to the
extent then permitted by this Loan Agreement and the subordination provisions of
such Indebtedness), (iii) is not secured by any assets of the Borrower or any
Subsidiary, (iv) is not exchangeable or convertible into Indebtedness of the
Borrower or any Subsidiary (except other Subordinated Debt) or any preferred
stock other than Non-Cash Pay Preferred Stock, (v) does not have the benefit of
covenants more restrictive in any material respect than those set forth in this
Loan Agreement and (vi) is subordinated to the obligations of the Borrower under
this Loan Agreement pursuant to a written agreement reasonably satisfactory in
form and substance to and approved in writing by the Lender.
     “Subsidiary” shall mean, as to any Person, any corporation or other entity
of which Capital Stock or other ownership interests having (in the absence of
contingencies) ordinary voting power to elect at least a majority of the board
of directors (or persons performing similar functions) of such corporation or
other entity which is, at the time of determination, owned directly, or
indirectly through one or more intermediaries, by such Person.
     “Taxes” is defined in Section 7.2(a) hereof.
     “Term Loan” shall mean the loan in the principal amount of $28,000,000 made
by the Lender to the Borrower on the Closing Date pursuant to Section 2.1
hereof.
     “Threshold Amount” shall mean $10,000,000.
     “Tilton Property” shall mean that certain real property located in the Town
of Tilton, County of Belknap and State of New Hampshire owned by the Borrower,
as further described in that certain Mortgage, Assignment of Leases and Rents
and Security Agreement dated March 1, 1999, by mortgagor to mortgagee, and
record in the Belknap County Registry of Deeds (the “Recorder’s Office”) in Book
151 at Page 0596.
     “Total Indebtedness” shall mean, as of any date, the aggregate principal
amount of Indebtedness of the Borrower and its Subsidiaries outstanding as of
such date, computed on a consolidated basis in accordance with GAAP. For
avoidance of doubt “Total Indebtedness” shall exclude contingent obligations of
the Borrower and its Subsidiaries, so long as under GAAP such obligations should
be excluded
     “Uniform Commercial Code” is defined in Section 1(c) hereof.
     “USA Patriot Act” is defined in Section 4.1(p) hereof.

9



--------------------------------------------------------------------------------



 



     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          (b) Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Loan Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Loan Agreement and
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any right or interest in or to assets and properties
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible. References in this Loan Agreement to “determination” by the Lender
include good faith estimates by the Lender (in the case of quantitative
determinations) and good faith beliefs by the Lender (in the case of qualitative
determinations).
          (c) Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the financial
statements referred to in Section 3(j). All terms used in this Loan Agreement
which are defined in Article 8 or Article 9 of the Uniform Commercial Code as in
effect from time to time in the State of New York (the “Uniform Commercial
Code”) and which are not otherwise defined herein shall have the same meanings
herein as set forth therein, provided that terms used herein which are defined
in the Uniform Commercial Code as in effect in the State of New York on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as the Lender may otherwise determine.
     Time References. Unless otherwise indicated herein, all references to time
of day refer to Eastern Standard Time or Eastern daylight saving time, as in
effect in New York City on such day. For purposes of the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to the Lender, such period shall in any event consist of at
least one full day.
          2. The Term Loan.
          2.1. The Term Loan. The Lender agrees to make the Term Loan to the
Borrower in lump sum on the Closing Date. Any principal amount of the Term Loan
which is repaid or prepaid may not be reborrowed.

10



--------------------------------------------------------------------------------



 



          2.2. Making the Term Loan. The Term Loan shall be made on the Closing
Date. Upon fulfillment of the applicable conditions set forth in Section 5
hereof (or the waiver thereof by the Lender as herein prescribed), the Lender
shall make the Term Loan to be made by it hereunder on the Closing Date by wire
transfer of immediately available funds by 2:00 p.m., New York City time, to the
Borrower in same day funds at the Borrower’s bank account with the Lender’s
office at 245 Park Avenue, 21st Floor, New York, NY 10169, or at such other bank
account as the Borrower shall designate in writing to the Lender.
          2.3. Interest.
          (a) The Term Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Interest
Rate.
          (b) Subject to Section 2.5 hereof, interest shall be payable on the
Term Loan (i) in arrears on the last day of each Interest Period and (ii) on the
date on which the principal amount of the Term Loan becomes due and payable
hereunder (whether at stated maturity, by mandatory prepayment, optional
prepayment, acceleration or otherwise).
          (c) Notwithstanding anything herein to the contrary, all accrued
interest shall be payable on each of the last day of each month and each date
principal is payable hereunder pursuant to Sections 2.4 and 2.6 hereof or such
earlier date as herein required.
          (d) Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.
          2.4. Principal Repayment; Note.
          (a) The aggregate principal amount of the outstanding Term Loan shall
be repayable in lump sum on the Maturity Date. In any event, the Borrower shall
repay the principal amount of the outstanding Term Loan, together with all other
outstanding amounts due and owing hereunder or under the other Loan Documents,
on the Maturity Date.
          (b) The Term Loan shall be evidenced by the Note. The Borrower shall
execute and deliver to the Lender the Note payable to the order of the Lender,
in the principal amount equal to the Lender’s Term Loan. The Lender is hereby
authorized by the Borrower to endorse on the schedule attached to the Note (or
on a continuation of such schedule attached to such Note and made a part
thereof) an appropriate notation evidencing the date and amount of the Term Loan
made by the Lender, the date and amount of each principal payment and prepayment
with respect thereto and the interest rate applicable thereto; provided,
however, that the failure of the Lender to make any such notation (or any error
in such notation) shall not affect any obligations of the Borrower hereunder or
under the Note. The Note and the books and records of the Lender shall be
conclusive evidence of the information set forth therein absent manifest error.
          2.5. Default Interest. If at any time any Default under Section 6.1(a)
or Section 6.1(f) hereof shall exist, (a) the principal of the Term Loan shall
bear interest, from the date such Default occurred until such Default is fully
cured or waived, payable on demand, at a rate equal at all times to the rate
otherwise applicable thereto plus 2% per annum, and (b) interest, fees and other
amounts payable hereunder or under any other Loan Document shall bear interest
from the

11



--------------------------------------------------------------------------------



 



date such Default occurred until such Default is fully cured or waived, payable
on demand, at a rate equal at all times to the Base Rate in effect from time to
time plus 2% per annum (the rates described in clauses (a) and (b) are
hereinafter referred to as the “Default Rate”).
          2.6. Prepayments; Optional Prepayments. The Borrower may, upon at
least five (5) Business Days’ prior written notice to the Lender, prepay all or
any portion of the principal amount of the Term Loan. Each such prepayment shall
be in an amount not less than $1,000,000 or an integral multiple thereof and any
portion of the Term Loan may be designated by the Borrower to be prepaid if and
only to the extent that prepayment is made on the last day of an Interest
Period. Each prepayment made pursuant to this Section shall be accompanied by
the payment of (i) accrued interest to date of such prepayment on the amount
prepaid and (ii) any and all amounts then due and owing hereunder; provided,
however, that the Lender agrees not to charge to the Borrower any losses, costs
or expenses incurred by reason of such optional prepayment. Any principal of the
Term Loan that is prepaid may not be reborrowed.
          2.7. Method of Payment.
          (a) Payments Generally; Sharing of Setoffs. The Borrower shall make
each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest, fees or reimbursement of amounts
payable under Section 7.1 hereof, or otherwise) by the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, by 12:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Lender, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. The Borrower will make each payment under this
Loan Agreement to the Lender’s Account in Dollars and in immediately available
funds, and payments pursuant to Section 7.1 hereof shall be made also directly
to the Lender and payments pursuant to other Loan Documents shall be made to the
Person specified therein.
          (b) Any payments shall be applied first to default charges,
indemnities, expenses and other non-principal and interest amounts owed under
any of the Loan Documents, if any, then to interest due and payable on the Term
Loan, and thereafter to the principal amount of the Term Loan due and payable.
          (c) If the Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on the Term Loan resulting in the Lender receiving payment of a greater
proportion of the aggregate amount of the outstanding Term Loan owing the
Lender, the Lender may apply such greater proportion amount to any payment of
other amounts owing to the Lender under this Loan Agreement, and the balance if
any will be returned to the Borrower. The Borrower consents to the foregoing.
          (d) All computations of interest and fees shall be made on the basis
of a year of 360 days for the actual number of days elapsed (including the first
day but excluding the last day) occurring in the period for which such interest
is payable; provided, however, that if the Term Loan is repaid on the same day
on which it is made, one day’s interest shall be paid on such Term Loan;
provided, further, that interest based on the Base Rate shall be computed on the
basis

12



--------------------------------------------------------------------------------



 



of a year of 360 days for the actual number of days elapsed (including the first
day but excluding the last day). Each change in the Base Rate shall immediately
and simultaneously result in a corresponding change in the Default Rate.
          (e) Whenever any payment to be made hereunder or under any instrument
delivered hereunder shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of the
payment of interest; provided, however, that if such extension would cause such
payment to be made in a new calendar month or beyond the Maturity Date, such
payment shall be made on the immediately preceding Business Day.
          (f) The Borrower hereby authorizes the Lender, if and to the extent
payment is not made when due under any Loan Document, to charge from time to
time against any account of the Borrower with the Lender any amount so due. The
Lender agrees to promptly notify the Borrower of any such charge made by the
Lender; provided, however, that the Lender shall incur no liability for failing
to do so and the failure of the Lender to so notify the Borrower shall in no
event diminish the Lender’s right to make such charge under this Section 2.7(f).
          2.8. Loan Account. The Lender maintains on its books a loan account in
the Borrower’s name (the “Loan Account”), showing the Term Loan, prepayments,
the computation and payment of interest, and any other amounts due and sums paid
hereunder and under the other Loan Documents. The entries made by the Lender in
the Loan Account shall be conclusive and binding on the Borrower and the Lender
as to the amount at any time due from the Borrower, absent manifest error.
          2.9. Use of Proceeds. The Borrower shall apply the proceeds of the
Term Loan solely to (a) fund working capital and other general corporate
purposes of the Borrower and (b) pay fees and expenses in connection with the
transactions contemplated hereby.
          3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:
          (a) Organization of Borrower. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
          (b) Power and Authority. The Borrower has all requisite corporate
power and authority to carry on its present business, to own its property and
assets and to execute; deliver and perform this Loan Agreement, the Note, if
any, and each other Loan Document to which it is a party. The Borrower is duly
qualified or licensed as a foreign corporation authorized to conduct its
activities and is in good standing in all jurisdictions in which the character
of the properties owned or leased by it or the nature of the activities
conducted makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed would not be reasonably likely to result
in a Material Adverse Effect. The Parent is the record and, to the best
knowledge of the Borrower, beneficial owner of, and has the unrestricted power
to vote, not less than 51% of all of the voting securities and the outstanding
Capital Stock of the Borrower and has the voting power to elect at least a
majority of the directors of the Borrower.

13



--------------------------------------------------------------------------------



 



          (c) Authorization of Borrowing. All appropriate and necessary
corporate, shareholder and other actions and approvals have been taken or
obtained by the Borrower to authorize the execution and delivery of this Loan
Agreement, the Note, if any, and the other Loan Documents to which it is a party
and to authorize the performance and observance of the terms of each.
          (d) Agreement Binding; No Conflicts. This Loan Agreement constitutes,
and the Note, if any, and the other Loan Documents when executed and delivered
pursuant hereto will constitute, the legal, valid and binding obligations of the
Borrower, as the case may be, enforceable against the Borrower in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or
equity). The execution, delivery and performance of this Loan Agreement, the
Note, and the other Loan Documents and the use of the proceeds of the Term Loan
do not and will not (i) violate or conflict with (A) any provisions of law or
any order, rule, directive or regulation of any court or other Governmental
Authority, (B) the charter, by-laws or other organizational documents of the
Borrower or (C) except as would not be reasonably likely to result in a Material
Adverse Effect, any agreement, document or instrument to which the Borrower or
any Subsidiary is a party or by which its respective assets or properties are
bound, (ii) except as would not be reasonably likely to result in a Material
Adverse Effect, constitute a default or an event or circumstance that with the
giving of notice or the passing of time, or both, would constitute a default
under any such agreement, document or instrument, (iii) except as would not be
reasonably likely to result in a Material Adverse Effect, result in the creation
or imposition of any Lien, charge or encumbrance of any nature whatsoever upon
any assets or properties of the Borrower or any Subsidiary, or (iv) except as
would not be reasonably likely to result in a Material Adverse Effect, result in
any suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its respective operations or
any of its properties.
          (e) Compliance with Law. There does not exist any conflict with, or
violation, or breach of, any law or any regulation, order, writ, injunction or
decree of any court or governmental instrumentality, which conflict, violation
or breach could reasonably be expected to result in a Material Adverse Effect.
          (f) Taxes. The Borrower has filed all Tax returns required to be filed
and has paid all taxes, assessments, fees and other governmental charges due
upon the Borrower with respect to the conduct of its operations or otherwise the
failure of which to file or to pay could reasonably be expected to result in a
Material Adverse Effect, except to the extent that the Borrower is contesting in
good faith its obligation to pay such taxes or charges and the Borrower has
adequately accrued for such payments in accordance with and to the extent
required by GAAP. There are no tax audits presently being conducted in respect
of the Borrower or any of its Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect.
          (g) Governmental Consents. No consent, approval, authorization or
order of, notice to or declaration or filing with, any administrative body or
agency or other Governmental Authority on the part of the Borrower is required
for the valid execution, delivery and

14



--------------------------------------------------------------------------------



 



performance by the Borrower of this Loan Agreement, the Note, or the other Loan
Documents, except for such as have been obtained or made and are in full force
and effect.
          (h) Litigation. There are no pending or, to the knowledge of the
Borrower, threatened legal actions, suits, claims or administrative, arbitration
or other proceedings against the Borrower or its Subsidiaries that if adversely
determined could reasonably be expected to result in a Material Adverse Effect.
          (i) Other Obligations. The Borrower is not in default in any material
respect in the performance, observance or fulfillment of any obligation,
covenant or condition in any agreement, document or instrument to which it is a
party or by which it is bound which is reasonably likely to result in a Material
Adverse Effect.
          (j) Financial Information.
               (i) The Borrower has heretofore furnished to the Lender its
consolidated balance sheets, its consolidated statements of earnings, its
consolidated statements of cash flows and its consolidated statements of
stockholder’s equity (A) as of January 31, 2009, reported on by Deloitte &
Touche LLP, independent registered public accounting firm. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (B) above.
               (ii) All other financial information provided to the Lender by or
on behalf of the Borrower and its Affiliates has been prepared in accordance
with GAAP and fairly presents, in accordance with GAAP consistently applied, the
financial position and results of operations for the periods therein indicated,
and there has been no material adverse change in the financial condition,
operations, business or prospects of the Borrower since January 31, 2009.
          (k) Accuracy of Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower to the Lender for
purposes of or in connection with this Loan Agreement, any other Loan Document,
or any transaction contemplated hereby or thereby (true and complete copies of
which were furnished to the Lender in connection with its execution and delivery
hereof) is, and all other factual information hereafter furnished by or on
behalf of the Borrower to the Lender will be, true and accurate in every
material respect on the date as of which such information is dated or certified
and, in respect of such information heretofore or contemporaneously furnished to
the Lender, as of the date of the execution and delivery of this Loan Agreement
to the Lender and such information is not, or shall not be, as the case may be,
incomplete by omitting to state any material fact necessary to make such
information not misleading. With respect to any such factual information
pertaining to Persons other than the Borrower, its Subsidiaries or its
Affiliates, the foregoing representation is made to the best knowledge of the
Borrower. All projections heretofore or contemporaneously furnished by or on
behalf of the Borrower to the Lender for purposes of or in connection with this
Loan Agreement or any transaction contemplated hereby have been prepared by the
Borrower based upon estimates and assumptions stated therein, all of which the
Borrower believes to be reasonable and fair in light of current conditions and
current facts

15



--------------------------------------------------------------------------------



 



known to the Borrower and, as of the Closing Date, reflect the Borrower’s good
faith and reasonable estimates of the future financial performance of the
Borrower and of the other information projected therein for the periods set
forth therein; provided, however, that any and all financial projections are
subject to uncertainties and contingencies, many of which are beyond the
Borrower’s control and no assurance is or can be given that any financial
projections or other results contemplated therein will be realized.
          (l) Seniority. The obligations of the Borrower under this Loan
Agreement and the other Loan Documents to which it is a party rank at least pari
passu in priority of payment and in all other respects with all other unsecured
Indebtedness of the Borrower.
          (m) Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or an “affiliated person” or “promoter”
of, or “principal underwriter” of or for, an “investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended.
          (n) Permits, Etc. The Borrower has all permits, consents, licenses,
authorizations, approvals, entitlements and accreditations required for it
lawfully to own, lease, manage or operate, or to acquire each business currently
owned, leased, managed or operated, or to be acquired, by it, except for
failures which are not reasonably likely to result in an Material Adverse
Effect. No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, consent,
license, authorization, approval, entitlement or accreditation and which is
reasonably likely to result in a Material Adverse Effect, a Default or an Event
of Default and there is no written claim that any such permit, consent, license,
authorization, approval, entitlement or accreditation is not in full force and
effect.
          (o) Environmental Matters. Except to the extent not reasonably likely
to result in a Material Adverse Effect, (i) none of the operations of the
Borrower or any of its Subsidiaries violate any Environmental Law, (ii) no
Environmental Actions have been asserted against the Borrower or any of its
Subsidiaries in writing nor does the Borrower have any knowledge of any
threatened or pending Environmental Action against the Borrower, any of its
Subsidiaries or any predecessor in interest, (iii) neither the Borrower nor any
of its Subsidiaries has incurred any Environmental Liabilities and Costs and
(iv) to the Borrower’s knowledge, neither the Borrower nor any of its
Subsidiaries has any contingent liability in connection with any release of any
Hazardous Material into the environment.
          (p) Solvency. The Borrower is Solvent and will be Solvent after giving
effect to the transactions contemplated by this Loan Agreement and the other
Loan Documents.
          (q) ERISA; Margin Regulations. (i) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that would
reasonably be expected to have

16



--------------------------------------------------------------------------------



 



a Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that would
reasonably be expected to have a Material Adverse Effect.
               (ii) None of the Borrower or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of the Term Loan will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, in any manner or for any
purpose that would result in a violation by the Lender, the Borrower or such
Subsidiary of the regulations of the Board, including Regulation U or X.
          (r) Properties; Intellectual Property. (i) The Borrower and each
Subsidiary has good title to, or valid leasehold interests in, all its material
real and personal property free and clear of all Liens, except for the “Existing
Liens” set forth in Schedule 4.1(r) hereto and Permitted Liens and defects in
title, in each case that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.
               (ii) The Borrower and each Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except, in
each case, for any matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          4. Covenants. The Borrower hereby covenants to the Lender that, unless
the Lender shall otherwise consent in writing, during the term of this Loan
Agreement or so long as (a) any amounts owed hereunder or under any other Loan
Document are outstanding, or (b) this Loan Agreement and the other Loan
Documents have not been terminated, the Borrower shall (unless the prior written
consent of the Lender has been obtained) perform the following obligations:
          4.1. (a) Financial Statements. The Borrower shall deliver to the
Lender.
               (i) as soon as available and in any event within 60 days after
the end of each fiscal quarter of the Borrower commencing with the first fiscal
quarter of the Borrower ending after the Closing Date, consolidated balance
sheets, consolidated statements of earnings, consolidated statements of cash
flows and consolidated statements of stockholder’s equity of the Borrower and
its Subsidiaries as at the end of such quarter, and for the period commencing at
the end of the immediately preceding fiscal year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding fiscal year, all in
reasonable detail and certified by an authorized officer of the Borrower as
fairly presenting, in all material respects, the financial position of the
Borrower and its Subsidiaries as of the end of such quarter and the results of
operations and cash flows of the Borrower and its Subsidiaries for such quarter,
in accordance with GAAP applied in a manner consistent with that of the most
recent audited financial statements of the Borrower and its Subsidiaries
furnished to the Lender, subject to normal year-end adjustments; and

17



--------------------------------------------------------------------------------



 



               (ii) simultaneously with the delivery of the financial statements
of the Borrower and its Subsidiaries required by clauses (i) of this
Section 4.1(a), a certificate of an authorized officer of the Borrower stating
that such authorized officer has reviewed the provisions of this Loan Agreement
and the other Loan Documents and has made or caused to be made under his or her
supervision a review of the condition and operations of the Borrower and its
Subsidiaries during the period covered by such financial statements with a view
to determining whether the Borrower and its Subsidiaries were in compliance with
all of the provisions of this Loan Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such authorized officer has no knowledge of, the existence
during such period of an Event of Default or Default or, if an Event of Default
or Default existed, describing the nature and period of existence thereof and
the action which the Borrower and its Subsidiaries propose to take or have taken
with respect thereto.
          (b) Proxy Statements, etc. Promptly after the sending or filing
thereof, the Borrower will provide to the Lender copies of all proxy statements,
financial statements, and reports which the Borrower sends to its stockholders,
and copies of all regular, periodic, and special reports, and all registration
statements which the Borrower files with the Securities and Exchange Commission
or any governmental authority which may be substituted therefor, or with any
national securities exchange.
          (c) Additional Information. The Borrower shall make available and
provide to the Lender such further information and documents concerning its
business and affairs including, without limitation, the budgets and business
plans of the Borrower and its Subsidiaries and using commercially reasonable
efforts to provide to the Lender information with respect to accountant’s
letters, in each case as the Lender may from time to time reasonably request.
          (d) Notices. The Borrower shall promptly notify the Lender of:
               (i) any investigation by or proceeding in or before any court,
arbitrator, administrative body or agency or other Governmental Authority (other
than routine inquiries by a governmental agency), including, without limitation,
any Environmental Action, which investigation, proceeding or action is
reasonably likely to result in a Material Adverse Effect, Default or Event of
Default and, upon request, provide the Lender with all material documents and
information furnished by the Borrower in connection therewith;
               (ii) the occurrence of any Default or Event of Default or any
other development which is reasonably likely to result in a Material Adverse
Effect, which notice shall be provided to the Lender as soon as possible, but in
no event later than five (5) days after the Borrower becomes aware of the same
and shall include a statement as to what action the Borrower has taken and/or
proposes to take with respect thereto;
               (iii) any change in the Borrower’s key management personnel,
including without limitation, its President, Controller or Treasurer; and

18



--------------------------------------------------------------------------------



 



               (iv) the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.
          (e) Compliance with Laws, Etc. The Borrower shall comply in all
material respects with the requirements of all applicable laws (including,
without limitation, any Environmental Law) and maintain and preserve its
corporate existence and, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect, rights and
privileges.
          (f) Books and Records. The Borrower shall keep and maintain adequate
records and books of account, with complete entries made in accordance with
GAAP, consistently applied.
          (g) Inspection Rights. The Borrower shall permit the Lender or any of
its agents and representatives at any time and from time to time during
reasonable business hours and, provided no Default or Event of Default has
occurred and is continuing, on reasonable prior notice to the Borrower, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to conduct audits and make examinations and
discuss its affairs, finances and accounts with any of its directors, officers,
employees, accountants or other representatives.
          (h) Insurance. The Borrower shall maintain or cause to be maintained,
and cause each of its Subsidiaries to maintain or cause to be maintained (in
each case in the Borrower’s name or in the name of such Subsidiary, as the case
may be), with responsible, financially sound and reputable insurance companies
insurance with respect to its properties and business against such casualties
and contingencies and of such types and in such amounts as is customary in the
case of similar businesses.
          (i) Taxes. The Borrower shall timely pay and discharge all material
taxes, assessments, levies and governmental charges upon it or against any of
its properties, assets or income except to the extent that the Borrower shall be
contesting in good faith its obligation to pay such taxes or charges and the
Borrower has adequately accrued for such payments in accordance with and to the
extent required by GAAP.
          (j) Further Assurances. The Borrower shall do, execute, acknowledge
and deliver at the sole cost and expense of the Borrower, all documents,
instruments and agreements and take such further acts and deeds as the Lender
may reasonably require from time to time to carry out the intention or
facilitate the performance of the terms of this Loan Agreement or any other Loan
Document.
          (k) Merger, Consolidation, etc. The Borrower shall not:
               (i) merge, consolidate or amalgamate with or into any other
Person unless: (A) the Borrower is the surviving entity, (B) the Borrower
provides the Lender with at least 30 days’ prior written notice thereof, (C) the
documentation in connection therewith is reasonably satisfactory in form and
substance to the Lender, (D) the Borrower provides the Lender with such
documents, certificates and opinions as the Lender may reasonably request, in
form and substance reasonably satisfactory to the Lender, including, without
limitation, a legal opinion

19



--------------------------------------------------------------------------------



 



given by counsel reasonably satisfactory to the Lender regarding the legal,
valid and binding nature of the Loan Documents and the enforceability thereof
and such other matters as the Lender may reasonably request, and (E) no Material
Adverse Effect or any Default or Event of Default shall occur and be continuing
both immediately before and immediately after such merger, consolidation or
amalgamation;
               (ii) dissolve, wind-up or liquidate;
               (iii) purchase or otherwise acquire all or substantially all of
the assets, liabilities or properties of any other Person to the extent a
Material Adverse Effect or any Default or Event of Default may result therefrom;
or
               (iv) sell, lease, transfer or otherwise dispose of all or
substantially all of its non-“Margin Stock” (as defined in Regulation U of the
Board) assets or properties whether in any single transaction or one or more
transactions in the aggregate except for the sale of JJGI.
          (l) Change in Nature of Business. The Borrower shall not make any
material changes in the nature of its business activities as presently conducted
to the extent reasonably likely to result in a Material Adverse Effect.
          (m) Transactions with Affiliates. The Borrower shall not enter into
any transaction with any of its Affiliates unless such transaction is otherwise
permitted hereunder or is in the ordinary course of business of the Borrower and
upon fair and reasonable terms no less favorable to the Borrower than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate; provided, that this Section 4.1(m) shall not prohibit the Borrower
from consummating the Securitization Transactions.
          (n) Corporate Documents. The Borrower shall not amend its certificate
of incorporation in any manner which is reasonably likely to materially
adversely affect the Lender’s rights under any of the Loan Documents or the
Lender’s ability to enforce any such rights.
          (o) Fiscal Year. The Borrower shall not permit its fiscal year to end
on a day other than the first Saturday between January 28th and February 3rd of
any given year.
          (p) USA PATRIOT Act Compliance. The Borrower shall provide, and shall
cause each of its Subsidiaries and Affiliates to provide, such information and
take such actions as are reasonably requested by the Lender in order to assist
the Lender in maintaining compliance with the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (as amended, the “USA Patriot Act”) or similar laws and the rules and
regulations promulgated thereunder, in each case, as the same may be in effect
from time to time.
          (q) Seniority. The obligations of the Borrower under this Loan
Agreement and the other Loan Documents to which it is a party shall at all times
rank at least pari passu in priority of payment and in all other respects with
all other unsecured senior Indebtedness of the Borrower.

20



--------------------------------------------------------------------------------



 



          (r) Liens, Etc. The Borrower shall not, and shall not permit its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any similar law or
statute of any jurisdiction, a financing statement (or the equivalent thereof)
that names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable other
than in connection with collection of defaulted accounts receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer; or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income, other than, as to all of the above, Permitted
Liens.
          (s) Indebtedness. The Borrower shall not, and shall not permit its
Subsidiaries to, create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness and Indebtedness incurred by the Borrower or its Subsidiaries in
connection with the Securitization Transactions.
          (t) Restricted Payments. The Borrower shall not, and shall not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Capital Stock payable solely in additional
shares of its common stock, (b) so long as no Event of Default has occurred and
is continuing, the Borrower may declare and pay dividends with respect to its
Capital Stock, (c) any Subsidiary may declare and pay dividends to the Borrower
or, in the case of any Subsidiary that is wholly owned by another Subsidiary, to
such other Subsidiary, (d) the Borrower may make Restricted Payments pursuant to
and in accordance with stock option plans or other benefit plans for management
or employees of the Borrower and its Subsidiaries, (e) so long as no Event of
Default has occurred and is continuing, the Borrower may repurchase its Capital
Stock and (f) netting shares under employee benefit plans to settle option price
payments owed by employees and directors with respect thereto and settling
employees’ and directors’ federal, state and income tax liabilities (if any)
related thereto.
          (u) Loans, Advances, Investments, Etc. The Borrower shall not, and
shall not permit its Subsidiaries to, make or commit or agree to make any loan,
advance, guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing, except for: (i) investments existing on the date hereof, as set
forth on Schedule 4.1(u) hereto, but not any increase in the amount thereof as
set forth in such Schedule or any other modification of the terms thereof,
(ii) loans, advances and other investments by the Borrower to any of its
Subsidiaries, by any such Subsidiary to the Borrower or by any such Subsidiary
to any other such Subsidiary, made in the ordinary course of business and not

21



--------------------------------------------------------------------------------



 



exceeding in the aggregate for the Borrower and all of its Subsidiaries at any
one time outstanding $50,000,000 (calculated on the basis of the actual amount
of all such loans, advances and investments (net of any amounts repaid to the
Borrower or such Subsidiaries) and without regard to any increase or decrease in
the value thereof or to any write off, write down or other similar reduction),
(iii) Permitted Investments and (iv) the Securitization Transactions.
          (v) Sale/Leaseback Transactions. Except for sale/leaseback
transactions entered into in the ordinary course of business with respect to a
retail location, the Borrower will not, and will not permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred.
          (w) Asset Dispositions. The Borrower will not, and will not permit any
of its Subsidiaries to, sell, transfer, license, lease or otherwise dispose of
any asset which has a Fair Market Value in excess of $1,000,000, including any
Capital Stock owned by it, nor will the Borrower permit any of its Subsidiaries
to issue any additional Capital Stock in such Subsidiary, except:
               (i) (A) sales of inventory and (B) sales, transfers, licenses,
leases or other dispositions of the Tilton Property or other used, surplus,
obsolete or worn-out assets (including real property) and Permitted Investments
in the ordinary course of business;
               (ii) sales, transfers, licenses, leases or other dispositions of
assets (including Capital Stock) or issuances of any additional Capital Stock by
Borrower to any of its Subsidiaries, by any such Subsidiary to Borrower, and by
any such Subsidiary to any other such Subsidiary; provided that any such
dispositions to a Subsidiary shall be made in compliance with Section 4.1(m)
hereof;
               (iii) sales transfers, licenses, leases or other dispositions
deemed to occur as a result of the creation of Liens permitted by Section 4.1(r)
hereof;
               (iv) sale/leaseback transactions permitted by Section 4.1(v)
hereof;
               (v) the termination, surrender or sublease of a real estate lease
of the Borrower or any of its Subsidiaries;
               (vi) the sale of JJGI;
               (vii) the Securitization Transactions.
          (x) Subordinated Debt. The Borrower will not, nor will it permit any
Subsidiary to, make or agree to make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Subordinated Debt or other
Indebtedness expressly subordinated in right of payment to the obligations of
the Borrower hereunder, including any sinking fund or similar deposit with
respect to any of them, or any prepayment, purchase, redemption, retirement,
acquisition, cancellation or termination of any such Subordinated Debt or other
Indebtedness prior to its scheduled maturity, except

22



--------------------------------------------------------------------------------



 



regularly scheduled interest payments, as and when due (other than interest
payments prohibited by the subordination provisions thereof).
          (y) Change of Control. The Borrower shall cause AEON Co., Ltd. hold or
own directly or indirectly at least 51% of the issued and outstanding shares of
common stock of the Borrower during the term of this Loan Agreement.
          5. Conditions Precedent to the Term Loan.
          5.1. The obligation of the Lender to make the Term Loan is subject to
the prior fulfillment of the following conditions:
          (a) Documents. The Lender shall have received the following, each in
form and substance satisfactory to the Lender:
               (i) Executed Agreement. This Loan Agreement, duly executed by an
authorized officer of the Borrower.
               (ii) Note. The Lender shall have received on behalf of the Lender
the Note, in the principal amount of $28,000,000, duly executed by an authorized
officer of the Borrower.
               (iii) Borrower’s Officer’s Certificate. A certificate of an
authorized officer of the Borrower, substantially in the form of Exhibit B
hereto, certifying, among other things, as to (w) the organizational documents
and by-laws of the Borrower, (x) resolutions of the board of directors of the
Borrower authorizing the Borrower to execute, deliver and perform this Loan
Agreement, the Note, and each other Loan Document to which it is a party;
(y) the names and signatures of the officers of the Borrower authorized to
execute this Loan Agreement, the Note, and each other Loan Documents to which it
is a party; and (z) the absence of any amendment or modification to any of the
attached organizational documents or by-laws (or the equivalent thereof), if
any, of the Borrower.
               (iv) Good Standing. A certificate of the appropriate official(s)
of the state of organization of the Borrower and each of its significant
domestic Subsidiaries certifying as of a recent date not more than 30 days prior
the Closing Date as to the subsistence in good standing of, and the payment of
taxes by, the Borrower and such Subsidiary in such states; provided, however,
that in the case of a Subsidiary of the Borrower that is not organized in the
State of Delaware, the Borrower may, after using commercially reasonable efforts
to obtain a certificate of payment of taxes for such Subsidiary, deliver to the
Lender such certificate within 180 days of the Closing Date, provided, further,
however, that the Borrower shall have no obligation to deliver such certificate
if it is unable to do so due to a failure to pay taxes that are contested in the
manner permitted under this Agreement.
               (v) Other Items. Such other agreements, instruments, approvals,
opinions and documents as the Lender may reasonably request.
          (b) Fees and Expenses. The Lender shall have received all of the fees,
costs and expenses that are then due and payable hereunder and under the other
Loan Documents.

23



--------------------------------------------------------------------------------



 



          (c) Legality. The making of the Term Loan and the consummation of the
transactions contemplated hereunder shall not contravene any law, rule or
regulation applicable to the Lender or the Borrower.
          (d) Representations and Warranties. All of the representations and
warranties contained in Section 3 of this Loan Agreement, in each other Loan
Document and in each certificate and other writing delivered to the Lender
pursuant hereto or thereto on or prior to the date of the Term Loan shall be
true and correct in all material respects as though made on and as of such date.
The acceptance by the Borrower of the proceeds of the Term Loan shall be deemed
to be a representation and warranty by the Borrower to the Lender to such
effect.
          (e) Defaults; Material Adverse Effect. No Default or Event of Default
shall have occurred and be continuing on the date of the Term Loan or would
result from making the Term Loan. No Material Adverse Effect shall have occurred
and be continuing since January 31, 2009 or would result from making the Term
Loan. The acceptance by the Borrower of the proceeds of the Term Loan shall be
deemed to be a representation and warranty by the Borrower to the Lender to such
effect.
          (f) Proceedings. There shall not exist any threatened or pending
action, proceeding or counterclaim by or before any court or governmental,
administrative or regulatory agency or authority, domestic or foreign,
(i) challenging the consummation of the transactions contemplated hereby or
which would restrain, prevent or impose burdensome conditions on any transaction
contemplated hereunder, which could reasonably be expected to have a Material
Adverse Effect, (ii) seeking to prohibit the ownership or operation by the
Borrower of all or a material portion of its business or assets which could
reasonably be expected to have a Material Adverse Effect, or (iii) seeking to
obtain, or having resulted in the entry of any judgment, order or injunction
that (A) would restrain, prohibit or impose adverse conditions on the ability of
the Lender to make the Term Loan, (B) could reasonably be expected to affect the
legality, validity or enforceability of any of the Loan Documents or the ability
of any party thereto to perform its obligations thereunder or (C) is seeking any
material damages as a result thereof.
          (g) Approvals. All consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with the making of
the Term Loan or the conduct of the Borrower’s business shall have been obtained
and shall be in full force and effect.
          6. Events of Default.
          6.1. Events of Default. Each of the following events and occurrences
shall constitute an “Event of Default” under this Loan Agreement:
          (a) The Borrower shall fail to pay when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) (i) any
principal of the Term Loan or the Note, or (ii) any interest on the Term Loan or
the Note, any fee, any indemnity or any other amount payable hereunder or under
any other Loan Document and any such failure referred to in this clause (ii)
shall continue for 2 Business Days; or

24



--------------------------------------------------------------------------------



 



          (b) Any representation or warranty made or deemed made by the Borrower
in any Loan Document or any certificate, report or other document delivered to
the Lender pursuant to any Loan Document shall have been incorrect or misleading
in any material respect when made or deemed made; or
          (c) The Borrower shall fail to perform or shall violate any provision,
covenant, condition or agreement in Section 4.1 of this Loan Agreement (other
than 4.1(a), 4.1(b), 4.1(c), 4.1(d), 4.1(e), 4.1(f), 4.1(g), 4.1(h), 4.1(i) and
4.1(j)); or
          (d) The Borrower shall fail to perform or shall violate any provision,
covenant, condition or agreement of this Loan Agreement or any other Loan
Document on its part to be performed or observed (other than those set forth in
paragraphs (a), (b) and (c) of this Section 6.1) and such failure or violation
is not remediable or, if remediable, continues unremedied for a period of thirty
(30) days after the earlier of (i) notice from the Lender or (ii) such time as
the Borrower becomes aware of the same; or
          (e) Any event or condition shall occur that results in the
acceleration of the maturity of any Indebtedness of the Borrower under any
agreement, document or instrument with respect to an aggregate amount of
Indebtedness equal to or greater than the Threshold Amount (or the equivalent
thereof in any foreign currency), or that enables the holder of such
Indebtedness or any Person acting on such holder’s behalf to accelerate the
maturity thereof; or
          (f) The Borrower is adjudicated a bankrupt or insolvent, or admits in
writing its inability to pay its debts as they become due or makes an assignment
for the benefit of creditors, or ceases doing business as a going concern or
applies for or consents to the appointment of any receiver or trustee, or such
receiver, trustee or similar officer is appointed with the application or
consent of the Borrower, or bankruptcy, dissolution, liquidation or
reorganization proceedings (or proceedings similar in purpose and effect) are
instituted by the Borrower or are instituted against (and not vacated or
discharged within 60 days) the Borrower; or
          (g) Any money judgment or warrant of attachment or similar process
involving, individually or in the aggregate, in excess of the Threshold Amount
(or the equivalent thereof in any foreign currency) shall be entered or filed
against the Borrower and shall remain undischarged, unvacated or unbonded for a
period of 30 days; or
          (h) The validity or enforceability of this Loan Agreement or any other
Loan Document shall be contested by or on behalf of the Borrower; or a
proceeding shall be commenced by a Governmental Authority having jurisdiction
over the Borrower seeking to establish the invalidity thereof; or the Borrower
shall deny that it has any further liability or obligation under any Loan
Document to which it is a party; or
          (i) AEON Co. Ltd. shall cease to own, directly or indirectly, at least
51% of the issued and outstanding common stock of the Borrower; or
          (j) The occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; or

25



--------------------------------------------------------------------------------



 



          (k) The Borrower shall fail to perform or violate any provisions of
the Subordinated Credit Facility Agreement dated July 18, 2008 between the
Borrower and AEON U.S.A. Inc., and such failure causes such agreement to be
terminated or ceased to exist; or
          (l) The information of the Borrower as set forth in Section 8.6 hereof
is erroneous, and the Lender will be unable to make contact with the Borrower.
          6.2. Consequence of Default. Upon the occurrence of any Event of
Default (i) described in subsection (f) of Section 6.1 hereof, the Term Loan and
all other amounts payable hereunder, under the Note and under any other Loan
Document shall automatically become immediately due and payable, without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by the Borrower or (ii) described in any other
subsection of Section 6.1 hereof and during the continuance thereof, the Lender
may, and upon direction of the Lender shall, by notice of default given to the
Borrower, declare all of the outstanding principal amount of the Term Loan and
all other amounts payable hereunder, under the Note and under any other Loan
Document to be immediately due and payable, whereupon the unpaid principal
amount of the Note, together with accrued interest thereon, and all such other
amounts, shall be immediately due and payable without presentment, protest,
demand or other requirement of any kind, each of which is hereby expressly
waived by the Borrower.
          7. Additional Costs and Expenses; Indemnity.
          7.1. (a) The Borrower shall pay to (x) the Lender on demand all
reasonable out-of-pocket costs and expenses of the Lender actually incurred in
connection with the preparation, execution and delivery of this Loan Agreement,
the Note and any other Loan Document or any amendment, modification or waiver of
the provisions hereof or thereof, and (y) the Lender’s all out-of-pocket costs
and expenses incurred in connection with: (i) the negotiation of any
restructuring, work-out or renegotiation of any terms of this Loan Agreement,
the Note or any other Loan Documents or the obligations of the Borrower
hereunder or thereunder, (ii) the enforcement of the preservation or protection
of the Lender’s rights under this Loan Agreement, the Note or the other Loan
Document and (iii) the response to any subpoena or similar process compelling
the production of documents or other response in connection with this Loan
Agreement, the Note or any other Loan Documents, including without limitation,
in each case, the reasonable and actual fees and expenses of outside counsel for
the Lender, and the Borrower further agrees to indemnify the Lender and its
respective officers, directors and employees against any losses, damages, claims
and expenses arising out of the use or proposed use by the Borrower of the Term
Loan hereunder. In addition, the Borrower agrees to defend, indemnify and hold
harmless the Lender and its respective officers, directors and employees from
and against any losses, damages, liabilities, obligations, penalties, fees,
costs and expenses, including without limitation, the reasonable and actual fees
and expenses of outside counsel for the Lender, arising out of or relating to
the execution, delivery and performance and administration of this Loan
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereunder and thereunder and any claim, litigation, investigation
or proceeding relating to any of the foregoing including, without limitation,
all Environmental Liabilities and Costs arising from or in connection with:
(i) the past, present or future operations of the Borrower or any of its
Subsidiaries involving any damage to real or personal property or natural
resources or harm or injury alleged to have resulted from any release of
Hazardous Materials, (ii)

26



--------------------------------------------------------------------------------



 



any Environmental Action or (iii) a breach by the Borrower or any of its
Subsidiaries of any Environmental Law; provided, however, that none of the
foregoing indemnity obligations of the Borrower shall extend to any liability,
obligation, loss, damage, penalty, claim, action, suit, cost, expense or
disbursement to the extent resulting from the willful misconduct or gross
negligence of the Lender as determined by a final non-appealable judgment of a
court of competent jurisdiction.
          (b) If any future applicable law, regulation or directive, or any
change of any existing law, regulation or directive or in the interpretation
thereof, or compliance by the Lender with any request or requirement (whether or
not having the force of law) of any relevant central bank or other comparable
agency, imposes, modifies or deems applicable any reserve, special deposit,
premium, assessment or similar requirement against assets held by, or deposits
in or for the account of, or advances or loans by, or any other acquisition of
funds by the Lender, any capital adequacy standard or other condition with
respect to this Loan Agreement, the Note or any other Loan Document, and the
result of any of the foregoing is to increase the cost to the Lender of
maintaining advances or credit or to reduce any amount receivable in respect
thereof, then the Lender may notify the Borrower, and the Borrower shall pay
within five (5) Business Days of the date of such notice such amount as the
Lender may specify to be necessary to compensate the Lender for such reduced
receipt, together with interest on such amount from the date demanded until
payment in full thereof at the same rate applicable to the Term Loan. The
determination by the Lender of any amount due under this Section 7.1(b) as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest error, be conclusive evidence thereof.
          (c) If, after the date hereof, by reason of any applicable law or
regulation or regulatory requirement or the interpretation or application
thereof, it shall become unlawful or otherwise prohibited for the Lender to make
or maintain the Term Loan or any portion thereof or give effect to any of its
obligations or benefits as contemplated by this Loan Agreement and the other
Loan Documents, the obligation of the Lender to make, fund and maintain the Term
Loan or any portion thereof under this Loan Agreement shall be suspended until
the Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist and the Borrower shall forthwith prepay to the Lender
the principal amount of the Term Loan owed to the Lender, together with interest
accrued thereon and all other amounts owed with respect thereto.
          (d) If, due to any acceleration of the maturity of the Term Loan
pursuant to Section 6 hereof, the Lender is subject to a change of interest rate
on the Term Loan or the Lender receives payment of principal of the Term Loan
other than as provided herein, the Borrower shall, promptly after demand by the
Lender, pay to the Lender any amounts required to compensate the Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such change or payment, including, without limitation, any loss, cost or
expense incurred by reason of liquidation or reemployment of deposits or other
funds acquired by the Lender to fund or maintain the Term Loan. A certificate
setting forth the amount of such additional losses, costs or expenses submitted
to the Borrower by the Lender shall, in the absence of manifest error, be
conclusive evidence thereof; provided, however, that this subparagraph (d) shall
not apply to any prepayment of the Loan pursuant to Section 2.6 hereof.

27



--------------------------------------------------------------------------------



 



          (e) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 7.1 shall survive the payment in full of the principal, interest
and all other amounts under this Loan Agreement and under any other Loan
Document and the termination of this Loan Agreement and each other Loan
Document.
          7.2. Taxes.
          (a) Any and all payments made by the Borrower hereunder shall be made
free and clear of and without deduction for any present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto (all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities, being hereinafter referred to as “Taxes”), except as otherwise
required by law. If and to the extent that Taxes, other than Excluded Taxes, are
required to be withheld from any payment, (i) except to the extent provided in
Section 7.2(g) hereof the amount of such payment shall be increased to the
extent necessary to cause the Lender to receive (after the withholding of such
Taxes) an amount equal to the amount it would have received had the withholding
of such Taxes not been required, and (ii) the Borrower shall withhold such Taxes
from such increased payment and pay such Taxes to the relevant taxation
authority or other authority for the account of the Lender in accordance with
applicable law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Loan Document or from the execution, delivery or registration of, or otherwise
with respect to, this Loan Agreement or any other Loan Document, excluding
taxes, for the avoidance of doubt, on the overall net income of the Lender
(hereinafter referred to as “Other Taxes”) and except to the extent provided in
Section 7.2(g) hereof.
          (c) The Borrower shall indemnify and agrees to hold harmless the
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 7.2), other than Excluded Taxes and except to the
extent provided in Section 7.2(g) hereof, paid by the Lender or any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within five (5) days after the date
the Lender makes written demand therefor, specifying in reasonable detail the
basis, calculation and amount of such Taxes or Other Taxes and any liabilities
arising therefrom.
          (d) Within 30 days after the date of the Borrower’s payment or a
payment on behalf of the Borrower of any Taxes with respect to any payment due
hereunder or under any other Loan Document, the Borrower will furnish to the
Lender, as applicable, at its address referred to in Section 8.6 hereof, the
original or a certified copy of a receipt evidencing payment thereof.
          (e) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations contained in this Section 7.2
shall survive the payment in full of the principal, interest and all other
amounts under this Loan Agreement and

28



--------------------------------------------------------------------------------



 



under any other Loan Document and the termination of this Loan Agreement and
each other Loan Document until the expiration of the statute of limitations
applicable to the subject Taxes.
          (f) The Lender that is organized under the laws of a jurisdiction
outside the United States (a “Non-U.S. Lender”) agrees that it shall deliver to
the Borrower two properly completed and duly executed copies of either U.S.
Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any subsequent
versions thereof or successors thereto. Additionally, the Lender agrees that, at
the request of the Borrower, it will deliver to the Borrower two properly
completed and duly executed copies of Internal Revenue Service Form W-9 or any
subsequent version thereof or successor thereto, certifying that such Lender is
entitled to a complete exemption from United States backup withholding tax on
payments pursuant to this Loan Agreement. Any person supplying forms or other
documentation pursuant to this Section 7.2(f) shall deliver to the Borrower
additional copies of the relevant forms on or before the date that such form
expires, and shall promptly notify the Borrower if any form or other
documentation previously submitted becomes incorrect.
          (g) The Borrower shall not be required to indemnify the Lender, or pay
any additional amounts to the Lender, in respect of Taxes and liabilities
arising therefrom pursuant to this Section 7.2 to the extent that (i) the
obligation to withhold or pay amounts with respect to such Tax existed on the
date the Lender became a party to this Loan Agreement or, with respect to
payments to a different lending office (a “New Lending Office”), the date such
Lender designated such New Lending Office with respect to the Term Loan;
provided, however, that this clause (i) shall not apply to the extent the
indemnity payment or additional amounts the Lender through a New Lending Office,
would be entitled to receive (without regard to this clause (i)) do not exceed
the indemnity payment or additional amounts that the Person making the
assignment, participation or transfer to the Lender making the designation of
such New Lending Office, would have been entitled to receive in the absence of
such assignment, participation, transfer or designation, or (ii) the obligation
to pay such additional amounts would not have arisen but for a failure by the
Lender to comply with the provisions of clause (1) above.
          (h) If the Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts, in either case pursuant to this Section 7.2 it shall pay to
the Borrower an amount equal to such refund recovered (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund or
recovery), net of all out-of-pocket expenses of the Lender, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or recovery); provided, however, that the Borrower shall
promptly repay the amount paid over to the Borrower to the Lender in the event
the Lender is required to repay such refund to the relevant Governmental
Authority. This Section 7.2(h) shall not be construed to require the Lender to
make available its tax returns (or any other information that it deems
confidential) to the Borrower or any other Person.
          7.3. Mitigation Obligations; Replacement of Lender. If the Lender
requests compensation under Section 7.1(b) or (c) or Section 7.2 hereof, or if
the Borrower is required to pay any additional amount to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 7.2
hereof, then the Lender shall use reasonable efforts to designate a

29



--------------------------------------------------------------------------------



 



different lending office for funding or booking the Term Loan hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of the Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant thereto in the future and
(ii) would not subject the Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to the Lender. If the Lender requests
compensation under Section 7.1(b) or (c) or Section 7.2 hereof, or if the
Borrower is required to pay any additional amount to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 7.2
hereof, then the Borrower may, at its sole expense and effort, upon notice to
such Lender, require the Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 8.3), all
its interests, rights and obligations under this Loan Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (A) in the case of any such
assignment resulting from a claim for compensation under Section 7.1(b) or
(c) hereof or payments required to be made pursuant to Section 7.2 hereof, such
assignment will result in a material reduction in such compensation or payments
and (B) the Lender shall have received payment of an amount equal to the
outstanding principal of the Term Loan, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, including any amount payable
under Section 7.1(d) hereof, from the assignee (to the extent of such
outstanding principal, accrued interest and fees) or the Borrower (in the case
of all other amounts). The Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by the
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
          8. Miscellaneous.
          8.1. Entire Agreement. This Loan Agreement, the other Loan Documents
and the documents referred to herein and therein constitute the entire
obligation of the parties with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understanding with respect to the
transactions herein and therein contemplated.
          8.2. No Waiver; Cumulative Rights. The failure or delay of the Lender
to require performance by the Borrower of any provision of this Loan Agreement
shall not operate as a waiver thereof, nor shall it affect the Lender’s rights
to require performance of such provision at any time thereafter, nor shall it
affect or impair any of the remedies, powers or rights of the Lender with
respect to any other or subsequent failure, delay or default. Each and every
right granted to the Lender hereunder or under any other Loan Document or in
connection herewith or therewith shall be cumulative and may be exercised at any
time.
          8.3. Assignment; Binding Effect.
          (a) Successors and Assigns. The provisions of this Loan Agreement
shall be binding upon and inure to the benefit of each of the parties hereto and
its successors and assigns permitted hereby, except that (i) the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void), it being
understood that mergers, consolidations and other corporate changes permitted by
Section 4.1 of this Loan Agreement shall not be deemed to be assignments for
purposes of this sentence,

30



--------------------------------------------------------------------------------



 



and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Loan
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their successors and assigns permitted hereby,
and, to the extent expressly contemplated hereby, an Affiliate of the Lender)
any legal or equitable right, remedy or claim under or by reason of this Loan
Agreement.
          8.4. GOVERNING LAW; JURY TRIAL. THIS LOAN AGREEMENT SHALL BE GOVERNED
BY AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF. THE BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY ACTION
RELATED TO THIS LOAN AGREEMENT, THE NOTE EXECUTED PURSUANT HERETO OR ANY OTHER
LOAN DOCUMENT.
          8.5. Submission to Jurisdiction.
          (a) The Borrower hereby irrevocably agrees that any legal action or
proceedings against it with respect to this Loan Agreement, the Note or any
other Loan Document may be brought in any court of the State of New York or any
Federal Court of the United States of America located in the County of the State
of New York, or both, as the Lender may elect, and by execution and delivery of
this Loan Agreement the Borrower hereby submits to and accepts with regard to
any such action or proceeding service of process by the mailing of copies
thereof by registered or certified airmail, postage prepaid, to the Borrower at
its address set forth in Section 8.6 hereof.
          (b) The Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Loan Agreement, the Note or any
other Loan Document in the State of New York and hereby further irrevocably
waives any claim that the State of New York is not a convenient forum for any
such suit, action or proceeding.
          (c) To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably waives such immunity in respect of its obligations
under this Loan Agreement and any other Loan Document to which it is a party.

31



--------------------------------------------------------------------------------



 



          8.6. Notices. Any notice hereunder shall be in writing and shall be
personally delivered, transmitted by postage prepaid registered or certified
mail or by overnight mail, or transmitted by telephonic facsimile (“FAX”) to the
parties as follows:

     
To the Borrower:
  THE TALBOTS, INC.
175 Beal Street
Hingham, Massachusetts 02043
Telephone: (781) 741-7850
FAX: (781) 741-7771
Attention:Mr. Michael Scarpa, CFO
E-mail: michael.scarpa@Talbots.com
 
   
To the Lender:
  THE NORINCHUKIN BANK
New York Branch
245 Park Avenue, 21st Floor
New York, New York 10167
Telephone: (212) 716-9670
FAX: (212) 697-5754
Attention: Corporate Finance Group

               All notices and other communications shall be deemed to have been
duly given on (i) the date of receipt if delivered personally, (ii) the date
five (5) days after posting if transmitted by registered or certified mail,
(iii) on the Business Day after having been sent if transmitted by overnight
mail with a reputable courier, or (iv) the date of transmission if transmitted
by FAX and receipt is confirmed.
          8.7. Amendments, Etc. No amendment or waiver of any provision of this
Loan Agreement, and no consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Lender, and, in the case of an amendment, the Borrower, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
          8.8. Usury. Anything in this Loan Agreement to the contrary
notwithstanding, the obligation of the Borrower to pay interest on the Term Loan
and the Note or any other amount due and owing hereunder or under any other Loan
Document shall be subject to the limitation that no payment of such interest
shall be required to the extent that receipt of such payment would be contrary
to applicable usury laws.
          8.9. Counterparts; Facsimile Signature. This Loan Agreement may be
signed in any number of counterparts. Either a single counterpart or a set of
counterparts when signed by all the parties hereto shall constitute a full and
original agreement for all purposes. Delivery of any executed signature page
hereof or of any amendment, waiver or consent to this Loan Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart thereof.

32



--------------------------------------------------------------------------------



 



          8.10. Severability. Any provision of this Loan Agreement or any other
Loan Document that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.
          8.11. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default, the Lender is hereby authorized at any time and from
time to time, without notice to the Borrower (any such notice being expressly
waived by the Borrower) and to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by the
Lender or any of their respective Affiliates to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing hereunder or under any other Loan Document, irrespective of
whether or not the Lender shall have made any demand hereunder or thereunder and
although such obligations may be unmatured. The Lender agrees promptly to notify
the Borrower after any such set-off and application, provided that the failure
to give such notice shall not affect the validity of such set-off and
application or any obligations of the Borrower to the Lender hereunder or under
any other Loan Document or otherwise. The rights of the Lender under this
Section 8.11 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have under law, equity
or otherwise.
          8.12. No Party Deemed Drafter. The Borrower and the Lender agree that
no party hereto shall be deemed to be the drafter of this Loan Agreement.
          8.13. USA Patriot Act Notification. The following notification is
provided to the: Borrower pursuant to Section 326 of the USA Patriot Act:
     IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. WHAT THIS MEANS FOR THE
BORROWER: When the Borrower opens an account, the Lender will ask the Borrower
for certain information, including, without limitation, the Borrower’s name, tax
identification number, business address and other information that will allow
the Lender to identify the Borrower. The Lender may also seek to see the
Borrower’s legal organizational documents or other identifying documents, among
other things. The Borrower agrees to cooperate with the Lender and provide true,
accurate complete information to the Lender in response to any such request.
[SIGNATURE PAGE FOLLOWS.]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their duly authorized representatives as of the date first
written above.

            THE TALBOTS, INC.
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Chief Financial Officer        THE NORINCHUKIN BANK
NEW YORK BRANCH
      By:   /s/ Noritsugu Sato         Name:   Noritsugu Sato        Title:  
General Manager     

34



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE

      US$28,000,000.00   April 17, 2009

     FOR VALUE RECEIVED, The Talbots Inc. (the “Borrower”) unconditionally
promises to pay to the order of The Nornichukin Bank (the “Lender”), at the
Lender’s office at 245 Park Avenue, 21st Floor, New York, NY 10167-0104, or such
other place as the Lender designates from time to time, the principal sum of
Twenty-Eight Million Dollars ($28,000,000) or such lesser amount as may be
outstanding from time to time hereunder and to pay interest thereon at such
rates and according to such methods of calculation as are provided pursuant to
the Short Term Loan Agreement, dated as of April 17, 2009, by and between the
Borrower and between the Lender (as the same may be amended, supplemented, or
otherwise modified from time to time, the “Loan Agreement”). The Borrower hereby
authorizes the Lender to enter on the schedule attached hereto the dates,
amounts, denomination, maturities, interest rates and interest periods
applicable to the Term Loan and absent manifest error such notations shall be
binding and conclusive upon the Borrower; provided, however, that failure by the
Lender to make any notation on such schedule or any error in such notations
shall in no way affect the Borrower’s obligation to repay outstanding amounts on
this Note.
     The outstanding principal of this Note and any accrued interest thereon
shall be repaid as set forth in the Loan Agreement, with final payment on the
Maturity Date.
     All payments of principal and interest on this Note shall be payable in
lawful money of the United States of America in immediately available funds
without set-off, defense or counterclaim.
     This Note is issued pursuant to the terms of the Loan Agreement and is
subject to the terms and conditions and entitled to the benefits therein
provided. Capitalized terms used in this Note and not defined herein have the
respective meanings assigned to them in the Loan Agreement. Upon the occurrence
of an Event of Default, the principal of and the accrued interest on this Note
may become due and payable in the manner and with the same effect as provided in
the Loan Agreement, without presentment, demand, protest or notice of any kind
unless otherwise expressly required therein.

A-1



--------------------------------------------------------------------------------



 



     Failure or delay of the holder of this Note to enforce any provision of
this Note shall not be deemed a waiver of any such provision, nor shall the
holder of this Note be estopped from enforcing any such provision at a later
time. Any waiver of any provision hereof must be in writing. This Note shall be
governed by and interpreted in accordance with the laws of the State of New York
without regard to the conflict of law provisions thereof.

            THE TALBOTS, INC.
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Chief Financial Officer     

A-2



--------------------------------------------------------------------------------



 



SCHEDULE

                                                                      Unpaid    
    Date of   Amount of             Amount     Principal     Notation   Loan  
Loan     Interests     Paid/Prepaid     Balance     Made By  
 
                                       

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
OFFICER’S CERTIFICATE OF BORROWER
I, Richard T. O’Connell, Jr., the Secretary of The Talbots, Inc., a Delaware
corporation (the “Borrower”), do hereby certify that:

  1.   The Borrower has full corporate power and authority to execute, enter
into and deliver the Short Term Loan Agreement, dated as of April 17, 2009 by
and between the Borrower and The Norinchukin Bank, New York Branch (the
“Lender”), (the “Loan Agreement”; terms defined in the Loan Agreement shall have
the same meaning in this certificate), together with the Note and each other
Loan Document to which it is a party.     2.   All corporate action necessary to
authorize the execution, delivery and performance of the Loan Agreement, the
Note and each other Loan Document has been taken by resolutions of the Board of
Directors of the Borrower adopted by written consent by such Board of Directors
and such resolutions have not been modified or amended in any respect and are in
full force and effect on the date hereof.     3.   Attached hereto as Exhibit A
is a true, correct and complete copy of the Borrower’s Certificate of
Incorporation, together with all amendments there to, as in effect on and as of
the date hereof.     4.   Attached hereto as Exhibit B is a true, correct and
complete copy of the Borrower’s Bylaws, together with all amendments thereto, as
in effect on and as of the date hereof.     5.   Attached hereto as Exhibit C is
a true, correct and complete copy of the resolutions of the Board of Directors
of the Borrower approving and authorizing the execution, delivery and
performance of the Loan Agreement, the Note and each other Loan Document, which
resolutions remain in full force and effect without modification or amendment on
and as of the date hereof.     6.   All representations and warranties contained
in the Loan Agreement are true and correct in all material respects on and as of
the date hereof.     7.   No Default or Event of Default or any Material Adverse
Effect has occurred and is continuing on and as of the date hereof or would
result from the Loan Agreement becoming effective in accordance with its terms,
both immediately before and immediately after giving effect to the Term Loan.  
  8.   The Borrower has performed in all material respects all agreements and
satisfied in all material respects all conditions, which the Loan Agreement
provides shall be performed by it on or before the date hereof.

B-4



--------------------------------------------------------------------------------



 



  9.   The following persons are, and have been at all times since a date prior
to January 17, 2009, duly qualified and acting officers of the Borrower duly
elected or appointed to the offices set forth opposite the name of such person,
and each such person who, as an officer of the Borrower, signed the Loan
Agreement, the Note and any other Loan Documents was duly elected or appointed,
qualified and acting as such officer at the time of such signing and delivery,
and the signature of each such person appearing on such documents is such
person’s genuine signature.

          Name   Office   Signature
 
       
Trudy F. Sullivan
  President and CEO    
 
       
Michael Scarpa
  Chief Financial Officer    
 
       
Carol G. Stone
  Senior Vice President    

  10.   No proceeding for the winding-up, liquidation, dissolution or sale of
all substantially all of the assets of the Borrower is pending or contemplated.

          IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal
of the Borrower.

                        Name:   Richard T. O’Connell, Jr.      Title:  
Executive Vice President, Real Estate, Legal, Store Planning & Design and
Construction, and Secretary     

          Dated: April 17, 2009
          I, Michael Scarpa, the Chief Financial Officer of The Talbots, Inc.
(the “Borrower”) hereby certify that I am the duly elected, qualified and acting
Chief Financial Officer of the Borrower and that Richard T. O’Connell, Jr. is
the duly elected, qualified and acting Secretary of the Borrower and such
person’s signature above is the true and genuine signature of such person.

                        Name:   Michael Scarpa      Title:   Chief Financial
Officer     

B-5



--------------------------------------------------------------------------------



 



Schedule 4.1(r)
Existing Liens

1.   The Mortgage Note dated March 1, 1999 in the principal amount of
$12,000,000, by Birch Pond Realty Corporation (“Mortgagee”) to John Hancock Real
Estate Finance (“Mortgagor”) is secured by:

  •   that certain Mortgage, Assignment of Leases and Rents and Security
Agreement dated March 1, 1999, by Mortgagor to Mortgagee, and record in the
Belknap County Registry of Deeds (the “Recorder’s Office”) in Book 1518 at Page
0596, encumbering certain real property located in the Town of Tilton, County of
Belknap and State of New Hampshire and the improvements thereon;     •   a
certain Assignment of Leases and Rents dated March 1, 1999, by Mortgagor to
Mortgagee, and record in the Recorder’s Office in Book 1518 at Page 0680;     •
  a certain UCC-1 Financing Statement dated March 3, 1999 and recorded in the
Recorder’s Office in Book 1518 at Page 0692; and     •   a certain UCC-1
Financing Statement dated March 3, 1999 and recorded in the Recorder’s Office in
Book 1518 at Page 0699.

B-6



--------------------------------------------------------------------------------



 



Schedule 4.1(s)
Existing Indebtedness
Revolving Credit Facility dated January 25, 1994, as amended, between The
Talbots, Inc. as Borrower with The Norinchukin Bank as Lender, for $28,000,000.
Revolving Credit Agreement dated January 25, 1994, as amended, between The
Talbots, Inc. as Borrower with Sumitomo Mitsui Banking Corporation as Lender,
for $16,000,000.
Revolving Credit Agreement dated April 17, 2003, as amended, between The
Talbots, Inc. as Borrower with Mizuho Corporate Bank, Ltd. as Lender, for
$18,000,000.
Revolving Loan Credit Agreement dated January 28, 2004, as amended, between The
Talbots, Inc. as Borrower with Mizuho Corporate Bank, Ltd. as Lender, for
$18,000,000.
Credit Agreement dated March 28, 2007, between The Talbots, Inc. as Borrower
with The Bank of Tokyo-Mitsubishi UFJ, Ltd. as Lender for $20,000,000.
Term Loan Agreement dated July 16, 2008, between The Talbots, Inc. as Borrower
with Aeon (U.S.A) as Lender, for $50,000,000.
Revolving Credit Agreement dated December 29, 2008, between The Talbots, Inc. as
Borrower with Mizuho Corporate Bank, Ltd. as Lender, for $75,000,000.
Revolving Credit Agreement dated December 30, 2008, between The Talbots, Inc. as
Borrower with Sumitomo Mitsui Banking Corporation as Lender, for $50,000,000.
Revolving Credit Agreement dated January 2, 2009, between The Talbots, Inc. as
Borrower with The Norinchukin Bank as Lender, for $25,000,000.
Term Loam Facility Agreement dated February 25, 2009, between The Talbots, Inc.
as Borrower with Aeon Co. Ltd. as Lender, for $200,000,000.
Revolving Credit Agreement dated February 26, 2009, between The Talbots, Inc. as
Borrower with Bank of Tokyo-Mitsubishi UFJ, Ltd. as Lender, for $15,000,000.
Secured Revolving Loan Agreement dated April 10, 2009, between The Talbots, Inc.
as Borrower with Aeon Co. Ltd. as Lender, for $150,000,000.
The Mortgage Note dated March 1, 1999 in the principal amount of $12,000,000, by
Birch Pond Realty Corporation to John Hancock Real Estate Finance.

B-7



--------------------------------------------------------------------------------



 



Schedule 4.1(s)
Existing Indebtedness (continued)
Standby Letter of Credit issued September 29, 2008 by Mizuho Corporate Bank,
Ltd. with Citibank (South Dakota) N.A. as beneficiary, for $2,000,000.
Standby Letter of Credit issued November 18, 2008 by Mizuho Corporate Bank, Ltd.
with Schwarz Paper Company as beneficiary, for $200,000.

B-8



--------------------------------------------------------------------------------



 



Schedule 4.1(u)
Existing Investments
none

B-1